DETAILED ACTION
This office action is in response to communication filed on 4 November 2021.

Claims 1 – 18 are presented for examination.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. The independent claims recite determining an organization’s mission effectiveness scored based upon surveying stakeholders, determining effectiveness factor scores based on surveying stakeholders, and identifying relationships between the organizations scores and factors based on correlations between industry scores and factors. Dependent claims further limit the abstract ideas. These claims describe methods of organizing human activity, as that includes business relations and managing interactions between people such as surveying, and mental processes (including an observation, evaluation, judgment, opinion) such as scoring and determining factors. Certain methods of organizing human activity and mental processes are groupings defined as abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on 7 January 2019. This judicial exception is not integrated into a practical application because the claims describe abstract ideas that merely apply those functions to a generic computer. Generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to a simple implementation of the abstract ideas on a computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed elements of a processor, computer-readable storage device, and memory are merely utilized in a simple automation of computer activity that is well-understood, routine, and conventional. The courts have determined that certain types of activity are well-understood, routine, and conventional, as identified in MPEP § 2106.05(d) and are ineligible subject matter that apply to these claims.    A claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind are identified in Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016) ineligible as mental processes.  Additionally, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015) and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 are both identified as similarly claiming storage and retrieval of information in memory as in Applicant’s current claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. P.G. Pub. 2019/0066011 (hereinafter, Portnoy) in view of U.S. P.G. Pub. 2009/0265430 (hereinafter, Bechtel).

Regarding claim 1, Portnoy teaches a method comprising: 
determining an organization's mission effectiveness score (MES) based at least upon surveying one or more stakeholders; determining, for the organization, effectiveness factor scores for a set of one or more effectiveness factors based at least upon surveying one or more of the stakeholders (¶¶ 52-53, “In phase 3 400 (discussed in section IV, FIGS. 4(a) to 4(d)), the system may survey customers, and stakeholders. The system may survey employees for their self-assessment of time spent on different functions and activities for the past year as well as level proficiency in required competencies. The system may survey managers to validate employees' self-assessment. In phase 4 500 (discussed in section V, FIGS. 5(a) to 5(r)), the system may analyze the data to identify points where employee capabilities might fall short of that required for mission success.”) (¶ 257-259, “Two metrics are defined to score such impact: loss in mission engagement (ME), i.e., the total loss in employee assignments measured specifically by the category of mission criticality of the impacted functions; and loss in institutional knowledge (IK), i.e., the total loss in employee competency within the context of impacted functions.”) (¶ 287, “the Mission Engagement and Institutional Knowledge scores estimated for an individual employee ei. Depending on their state—On or Off—their scores may contribute to the aggregate enterprise score or constitute a loss. The two scores are derived by totaling up the employee contribution across the functions they are assigned to”).
Portnoy does not compare to industry scores. However, in the analogous art of analyzing effectiveness in organizations, Bechtel teaches: 
identifying, using a processor, one or more relationships between the organization's MES score and the one or more effectiveness factors based at least upon correlations between industry MES scores and industry effectiveness factor scores (¶ 154, “the assessment the service provider server 240 may compare the organizational scores of the organization with organizational scores of organizations effectively utilizing a collaborative environment. For example, if the organizational scores of the organization are within a threshold, such as ten percent, of the organizational scores of organizations effectively utilizing a collaborative environment, then the service provider server 240 may determine that the organization effectively utilized the collaborative environment. Alternatively or in addition, the service provider server 240 may identify organizational score thresholds which indicate whether an organization is effectively utilizing a collaborative environment. For example, if the organizational scores are percentages, then scores above sixty percent may indicate that the organization is effectively utilizing a collaborative environment. The service provider server 240 may only compare the organizational total score of the organization to other organizations, or may compare each of the individual organizational scores to other organizations.”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine comparing industry effectiveness with individual factors of Bechtel with the stakeholder surveying for mission scoring of Portnoy.  This combination would have yielded a predictable result because both references provide similar calculations for similar purposes.  Bechtel would just add a calculation to outside organizations and comparison, which would not change the function of Portnoy, but enhance it with greater features.

	
Regarding claim 2, Portnoy and Bechtel teach the method of claim 1. Portnoy teaches wherein identifying the one or more relationships comprises identifying which of the one or more effectiveness factors have a highest impact on increasing or decreasing the organization's MES score (¶ 224, “The various proficiency levels (fundamental, novice, intermediate, advanced, expert) may be assigned a numerical value (for example, from 1 to 5). Workforce management system 100 may compute a difference between management's requirement and employee self-assessment. Workforce management system 100 may in turn weight that gap based on the criticality of the competency to the activity, the criticality of the activity to the function, and the criticality of the function to the mission.”).

Regarding claim 3, Portnoy and Bechtel teach the method of claim 1. Bechtel teaches wherein determining the MES score is based at least upon asking the stakeholders to choose a number from 0 to 10 representing the effectiveness of the organization in achieving its mission (¶ 154, “if the organizational scores of the organization are within a threshold, such as ten percent, of the organizational scores of organizations effectively utilizing a collaborative environment, then the service provider server 240 may determine that the organization effectively utilized the collaborative environment. Alternatively or in addition, the service provider server 240 may identify organizational score thresholds which indicate whether an organization is effectively utilizing a collaborative environment. For example, if the organizational scores are percentages, then scores above sixty percent may indicate that the organization is effectively utilizing a collaborative environment.”) (Examiner note: percentage equivalent to scoring from 0 to 10 or 0 to 100%).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine comparing industry effectiveness with individual factors of Bechtel with the stakeholder surveying for mission scoring of Portnoy.  This combination would have yielded a predictable result because both references provide similar calculations for similar purposes.  Bechtel would just add a calculation to outside organizations and comparison, which would not change the function of Portnoy, but enhance it with greater features.

Regarding claim 4, Portnoy and Bechtel teach the method of claim 1. Portnoy teaches the identifying comprises identifying which of the one or more effectiveness factors to change to improve the organization's MES score (¶ 324, “Referring again to FIG. 6, workforce management system 100 may calculate a probability of failure for each configuration, so that management may choose among the reconfigurations, to determine optimal workforce assignments that meet budget and mission constraints.”) (claim 1, “creating a number of trial allocations, computing a value of an objective function for the trial allocations, and choosing from among the trial allocations with best objective function, the objective function modeling the organization's ability to perform its highest priority tasks”).

Regarding claim 5, Portnoy and Bechtel teach the method of claim 1. Portnoy teaches comprising re-determining the organization's MES score again after a certain period based at least on the identifying the one or more relationships (¶ 324, “Referring to FIGS. 7(h) and 7(i), as various reconfigurations of the organization chart and mission model are modeled, workforce management system 100 may recompute various statistics of the system. For example, FIG. 7(h) shows a configuration with one allocation among activities, contrasted against FIG. 7(i) with a different allocation.”).

Regarding claim 6, Portnoy and Bechtel teach the method of claim 1. Portnoy teaches comprising re-determining the organization's effectiveness factor scores again after a certain period based at least on the identifying the one or more relationships (¶ 324, “Referring to FIGS. 7(h) and 7(i), as various reconfigurations of the organization chart and mission model are modeled, workforce management system 100 may recompute various statistics of the system. For example, FIG. 7(h) shows a configuration with one allocation among activities, contrasted against FIG. 7(i) with a different allocation.”).

Regarding claims 7 and 13, the claims recite substantially similar limitations to claim 1.  Therefore, claims 7 and 13 are similarly rejected for the reasons set forth above with respect to claim 1.

Regarding claims 8 and 14, the claims recite substantially similar limitations to claim 2.  Therefore, claims 8 and 14 are similarly rejected for the reasons set forth above with respect to claim 2.

Regarding claims 9 and 15, the claims recite substantially similar limitations to claim 3.  Therefore, claims 9 and 15 are similarly rejected for the reasons set forth above with respect to claim 3.

Regarding claims 10 and 16, the claims recite substantially similar limitations to claim 4.  Therefore, claims 10 and 16 are similarly rejected for the reasons set forth above with respect to claim 4.

Regarding claims 11 and 17, the claims recite substantially similar limitations to claim 5.  Therefore, claims 11 and 17 are similarly rejected for the reasons set forth above with respect to claim 5.

Regarding claims 12 and 18, the claims recite substantially similar limitations to claim 6.  Therefore, claims 12 and 18 are similarly rejected for the reasons set forth above with respect to claim 6.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961. The examiner can normally be reached Monday to Friday 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA GURSKI/           Primary Examiner, Art Unit 3623